Title: To Thomas Jefferson from William Branch Giles, 15 December 1825
From: Giles, William Branch
To: Jefferson, Thomas


My Dear Sir
Wigwam
December 15th 1825
Without hearing directly from you, in relation to the present crisis in our political affairs, I take it for granted; that you view it, with the same regrets, and alarms, that I do—Such have been the impressions upon my mind, produced by the rapidly progressive usurpations of the general government: that I have deemed it a duty, to make them known to the public, under the caption of political disquisitions—Since seeing the Presidents message, I have determined to extend the disquisitions, into an examination of some of the most prominent principles avowed in it.—In the performance of this task, I think, material aid might be derived, from looking back to the period of Mr Adams’s political conversion, reviewing the inducements then suggested by him for his conversion, and tracing the outlines of the policy pursued by him, from that time, to the present. But I could not permit myself to place that transaction before the public, without consulting you, Sir, upon the propriety of the measure—First, as to the suggested inducements themselves—Second—as to the propriety of giving them publicity—I presume you will well recollect, Sir; that Mr Adams first intimated to you, his intended change of politicks through me. The inducements suggested for this change, I think substantially the following—That propositions had been made by certain British agents, to many leading federalists in the Eastern States, in the event of war, between the U.S. and Great Britain, to seperate New England from the rest of the States, and to enter into an offensive, and defensive, aliance with G.B.—That the proposition, was approved by many of them—That he had been consulted upon its feasability, and urged to unite with the approving federalists, in giving it the sanction of the whole party. That his love of country, became shocked at the proposition, and he had resolved to abandon a party, who could be induced to countenance the treasonable project.—After urging Mr Adams to make his communication in person, and his refusal, at his request, and upon his authority, I gave you the information, in substance, as above stated, according to the best of my recollection—As an inducement to Mr Adams, to call on you in person upon the occasion, I took the liberty of expressing a confident opinion to him that he would be received by you with due respect, and attention. I apprised you of this intimation to Mr Adams, when you requested me, to reassure him upon the same point, which I accordingly did, and I understood; that afterwards, he had several personal interviews with you upon the subject.—I also informed you, at the same time; that Mr Adams accompanied his communication with the strongest assurances of his entire disinterestedness, and that he actually disclaimed all views of official preferment, and personal aggrandisement in any form—As to the point of publicity; I have to observe; that I have no intention of publishing this statement of facts, without your consent, probably not without the consent of Mr Adams; but in the event of your yielding to its publication, he will be strongly pressed to do so on his part. I propose, however, to refer to so much of that transaction, as is already before the public—This will be seen in a speech delivered by myself, in the senate of the U.S. on the 2d of Dec. 1808—A copy of which accompanies this note, for your information—This particular subject was introduced for the purpose of defending Mr Adams against charges brought against him by Mr Pickering, and will be found in pages. 7.8—9—you will also find, Sir, that one object of that speech was, to repel charges made, by the same Gentleman, against yourself, and Mr Madison, as well as Mr Adams.—The statement of that transaction, at that time, as far as it went, having been introduced in vindication of Mr Adams, was quite acceptable to him, as I understood shortly afterwards.—It is through his admission on that occasion, he will now be pressed for a full developement of the whole of that transaction; which has subsequently turned out to be, the most eventful of his whole life.—It will occur to you, Sir; that, if this transaction should be placed before the public “in extenso”, your reply to this note will form part of the publication.—Be pleased, Sir, to accept assurances of my best, and most affectionate regardsWm B. Giles